DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are currently pending and have been examined in this Non-Final Office Action.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2021 based on the provisions of 37 CFR 1.97, has been considered by the Examiner.

Objections
The following claims are objected to for the minor informalities.  For consistency purposes, correction is requested.
Claims 13 and 16 recite “a reminder message” created by the reminder management part, however, “a reminder message” is already claimed in claim 1, and correction is requested to refer to “the reminder message” in claims 13 and 16 for consistency purposes. If the applicant intends for a second reminder message instead, then appropriate recitation of different reminder messages should be clearly labeled as a first reminder message in claim 1.  For purposes of compact prosecution, the same reminder message is interpreted from claim 1 to read on claims 13 and 16.

Claim Interpretation – 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-17 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)     the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)     the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)     the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Claim limitations in this application that do not use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph for the following reasoning:
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: 
[a Kanban card creation handling part] that detects the creation of a task project from a Kanban board and creates a Kanban card;
[a Kanban card handling part] that embeds a work chat room-only container for the task project into the Kanban card;
[a work chat room handling part] that creates a work chat room in the work chat room-only container and allowing participants to share task messages through the work chat room;
[a reminder management part] that creates a reminder message about task details in the Kanban card and allowing the same to be shared through the work chat room
Since the claim limitation(s) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the Specification for this application does not appear to link ant sufficient corresponding structure to any of the various “parts” placeholder terms underlined above. Claims 2-17 dependent on claim 1 are also interpreted as claim 1 for the same reasons above.
If applicant does not intend to have the claim limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-17 recite the resume generation engine and various parts ([a Kanban card creation handling part], [a Kanban card handling part], [a work chat room handling part], [a reminder management part] recited in view of 112(f) interpretation above, in which these generic place holder terms are coupled with functional language reciting a generic placeholder lacking sufficient structure to achieve the claimed function, which render them indefinite because the means-plus limitations are not supported by any corresponding structure disclosed in the specification.  There is essentially no recitation in the specification that clearly identifies the corresponding structure to perform the claimed functions.
Claims 1-18 contain throughout the trademark/trade name “KANBAN” which is under trademark classification assigned serial number: 88764463 by the USPTO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material, process or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods or product associated with the trademark or trade name.  In this case, the trademark name “KANBAN” is being used to define or identify the task scheduling system and method, accordingly the identification is indefinite.  
Furthermore, claims 1, 11, 13-18 throughout recite the indefinite phrase “the same” wherein “the same” is indefinite. Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without a practical application and significantly more.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).  Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.

Regarding Step 1, 
Step 1 addresses whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. Claims 1 is directed to a device (machine), Claim 18 is directed toward a method (process) which all fall within one of the four statutory categories.

Regarding Step 2A [prong 1], 
Step 2A [prong 1] addresses whether the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). 
Claims 1-18 are directed toward the judicial exception of an abstract idea.  Independent claim 1, representative of independent claim 18 for the same abstract features, is provided below with the underlined limitations emphasized that correspond to the abstract ideas of the claimed invention:
Claim 1 (and Claim 18).  A Kanban-based work processing device [claim 1] & method [claim 18] comprising:
[a Kanban card creation handling part] detecting the creation of a task project from a Kanban board and creates a Kanban card; 
[a Kanban card handling part] embedding a work chat room-only container for the task project into the Kanban card;
[a work chat room handling part] creating a work chat room in the work chat room-only container and allowing participants to share task messages through the work chat room, and 
[a reminder management part] creating a reminder message about task details in the Kanban card and allowing the same to be shared through the work chat room

As the underlined claim limitations above demonstrate, independent claims 1 and 18 involve the abstract idea of managing user tasks and scheduling for a project by allowing users to share task messages and reminder messages about task details.
The Specification emphasizes that the claimed invention “enable[s] a user to see at a glance the progress of an ongoing project through a Kanban board, to give feedback on tasks and rework them in an effective way… improving the efficiency of work.” (Specification-Summary).  Consistent with the Specification, the underlined recited limitations encompass gathering task project information, managing task messages with participants, and sharing reminder messages about task details to manage user tasks,  which fall within “Certain Methods of Organizing Human Activities” grouping of abstract ideas since the steps relate to commercial or legal interactions including agreements in the form of contracts, advertising, marketing/sales activities, and business relations between service providers and consumers and/or relates to managing personal behavior/relationships or interactions between a service provider and target client requesting service following certain rules/instructions for service reservation orders/requests.  See MPEP §2106.04(a)(2)(II).
Dependent claims 2-17 merely reiterate the same abstract ideas with further embellishments, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above. 

Regarding Step 2A [prong 2], 
Step 2A [prong 2] addresses whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d).  The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  In this case, the additional elements do not impose any meaningful limits.
Claims 1-18 fail to integrate the abstract idea into a practical application.  Claims 1 and 18 include the following underlined and [bracketed] identified additional elements which do not amount to a practical application:
Claim 1 (and Claim 18).  A Kanban-based work [processing device] [claim 1] & method [claim 18] performed by [a processing device], comprising:
[a Kanban card creation handling part] detecting the creation of a task project from a Kanban board and creates a Kanban card; 
[a Kanban card handling part] embedding a work [chat room]-only container for the task project into the Kanban card;
[a work chat room handling part] creating a work [chat room] in the work [chat room]-only container and allowing participants to share task messages through the work [chat room], and 
[a reminder management part] creating a reminder message about task details in the Kanban card and allowing the same to be shared through the work [chat room]

The underlined [bracketed] additional elements of the limitations recited above in independent claims 1 and 18 merely provide an abstract-idea-based-solution implemented with computer hardware and/or software components, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
In light of the Specification, there is no indication that the claimed steps performed by the computer devices require any specialized computer hardware or particular machine, or invoke any inventive programming.  Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.  
In this case, the claims merely involve automated steps executed by a computer processing  device at a high-level of generality with no technical improvement to the functioning of the computer/device or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). The additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e).  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
At best, the additional elements executing the steps merely pertain to using the computer components and additional elements as a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving and sending information) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
Dependent claims 2-17 merely reiterate the same abstract ideas using the same additional elements as recited above for gathering and transmitting task and project data, without imposing any meaningful limits or any further practical application.
Therefore, the additional elements recited in the claimed invention individually, and even in combination, fail to integrate the recited judicial exception into any practical application since they do not impose any meaningful limits on practicing the abstract idea, and fail to integrate the judicial exception into any practical application.

Regarding Step 2B, 
Step 2B addresses whether the claims recite "significantly more" than the abstract idea. See MPEP §2106.05.  Claims 1-18 do not amount to significantly more than the abstract idea.  
Claim 1 (and Claim 18).  A Kanban-based work [processing device] [claim 1] & method [claim 18] performed by [a processing device], comprising:
[a Kanban card creation handling part] detecting the creation of a task project from a Kanban board and creates a Kanban card; 
[a Kanban card handling part] embedding a work [chat room]-only container for the task project into the Kanban card;
[a work chat room handling part] creating a work [chat room] in the work [chat room]-only container and allowing participants to share task messages through the work [chat room], and 
[a reminder management part] creating a reminder message about task details in the Kanban card and allowing the same to be shared through the work [chat room]
The additional elements recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the computer processing device and chat room is being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
Dependent claims 2-17 merely reiterate the same abstract ideas using the same additional elements, as recited above for gathering and transmitting project and task data, without imposing any meaningful limits or any further practical application.
Additionally, the Specification describes the additional computer system in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting generic computer components.  Applicant’s claimed invention is not rooted in solving a chat room technological problem.  There is nothing in the Specification to indicate that the operations recited require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., receiving, processing and sending information. Indeed, the Federal Circuit, in accordance with Alice, has “repeatedly recognized the absence of a genuine dispute as to eligibility” where claims have been defended as involving an inventive concept based “merely on the idea of using existing computers or the Internet to carry out conventional processes, with no alteration of computer functionality.” Berkheimer, 890 F.3d at 1373.  See also Elec. Power Grp., 830 F.3d at 1355 (gathering, sending, monitoring, analyzing, selecting, and presenting information does not transform the abstract process into a patent eligible invention); Alice, 573 U.S. at 226 (“Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).  
Considered as an ordered combination, the additional elements add nothing that is not already present when the steps are considered separately. The sequence of detecting a task and providing a chatroom to allow participants to share messages related to a task and reminder messages about task details, is equally generic and held to be abstract. See Elec. Power Grp., 830 F.3d at 1354– 56 (holding that the sequence of gathering, analyzing, and displaying in real-time was abstract); Bozeman, 955 F.3d at 980–91 (holding that sequence of receiving, storing, receiving, and determining data and sending data based on the results of the determining did not transform the abstract idea into a patent-eligible invention).
Thus, after considering all claim elements, both individually and as an ordered combination, it has been determined that the claim as a whole, is not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea under 35 U.S.C. § 101.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI (US 2018/0032956).
Regarding Claims 1 & 18,
	CHOI discloses:
A Kanban-based work processing device [claim 1] & method [claim 18] (Abstract; A hierarchical project management apparatus, performing a macro management process of generating a project and a project message thread associated with the project, associating a note object including a container of a work object as a unit work of the project with the project message thread, performing a micro-management process of generating a work message thread associated with the note object, associating the work object with the work message thread, Examiner notes Kanban is a label for task workflow scheduling management in view of the Specification, and the label does not structurally or functionally alter the claimed structure or process implicitly or explicitly) and comprising:
[a Kanban card creation handling part] detecting the creation of a task project from a Kanban board and creates a Kanban card ([0011] associating a note object including a container of a work object as a unit work of the project, [0110] when the work object 360 is created, the micro management process performing unit 430 may generate a work message thread 350 between a work creator and a work processor associated with the corresponding note object 340, and may associate the work object 360 with the work message thread 350, see also [0073-0074]); 
[a Kanban card handling part] embedding a work chat room-only container for the task project into the Kanban card ([0011] generating a work message thread associated with the note object in the micro management block, associating the work object with the work message thread, [0003] application for delivering a message including characters or graphics between users, and can be implemented with a chat room participated by a plurality of users, [0049] message thread that group messages transmitted in member groups, the message thread may be implemented in a chat room of the Internet messenger, [0074] each of the note objects 340 may be accessed as a note message by members participating in the chat room in the project message thread 320 implemented in the chat room of the messenger, [0110] the work creator may instruct/evaluate the work to the work processor via the work object 360 represented with a work message in the chat room, [0143] the user terminal 120 may visualize the work object 360 in a chat room as a work message, see also [0108]).
[a work chat room handling part] creating a work chat room in the work chat room-only container and allowing participants to share task messages through the work chat room ([0011]] generating a work message thread associated with the note object in the micro management block, associating the work object with the work message thread, [0131] microscopic topics regarding the work object 360 as a project unit work are discussed through a work message thread provision area 640, [0074] each of the note objects 340 may be accessed as a note message by members participating in the chat room in the project message thread 320 implemented in the chat room of the messenger, [0130] project directivity are discussed through the project chat room provision area 620 and the note provision area 630, [0135] the user terminal 120 may receive a conversation message between users through a conversation message input field 716, and may visualize the conversation message in the chat window. see also [0108]); and 
[a reminder management part] creating a reminder message about task details in the Kanban card and allowing the same to be shared through the work chat room ([0116] micro management process performing unit 430 may provide the generated remind message to the associated work message thread 360 as a work message, or may provide a list including a work object access link and a work summary about the remind work object through a project management interface 600. In one embodiment, the micro management process performing unit 430 may change the work progress state of the corresponding work object 360 based on the response of the corresponding work processor to the remind message associated with the specific work object 360, [0130] hierarchical project management apparatus 110 may provide a recommendation message that recommends prompting of activities by checking the number of associated note objects 340 or schedule objects 330, updating the corresponding project message thread 320 when associated note object 340 or schedule object 330 is newly created, [0131] the hierarchical project management apparatus 110 may provide a notification message through the corresponding work message thread 350 when the work object 360 is newly created or modified. When the work progress state of the work object 360 is updated, the hierarchical project management apparatus 110 may update the work message thread 350, and may provide a remind message through the work message thread 350 in regard the work object 360 that needs to be reminded, see also [0118] and [0146]).

Regarding Claim 2,
The Kanban-based work processing device of claim 1, wherein the Kanban card handling part embeds a task note-only container for the task project into the Kanban card ([0011] associating a note object including a container of a work object as a unit work of the project, [0121] macro management process performing unit 410 may perform a macro management process associating the note object 340 including the container of the work object 360 as a unit work of the corresponding project 310 with the project message thread 320, [0073] the note object 340 may include a container of the work object 360 as a unit work of the corresponding project 310. For example, the note object 340 may correspond to a parent node of the corresponding work object 360 associated in a one-to-many relationship with work objects 360).

Regarding Claim 3,
The Kanban-based work processing device of claim 2, further comprising a task note handling part that creates task notes in the task note-only container so that the participants share basic information about the task ([0073] the note object 340 may include a container of the work object 360 as a unit work of the corresponding project 310. For example, the note object 340 may correspond to a parent node of the corresponding work object 360 associated in a one-to-many relationship with work objects 360, [0011] associating a note object including a container of a work object as a unit work of the project, [0121] macro management process performing unit 410 may perform a macro management process associating the note object 340 including the container of the work object 360 as a unit work of the corresponding project 310 with the project message thread 320, [0049] group of members associated with the chat room may be associated with the message thread, [0072] the macro management process performing unit 410 may generate a note object 340 including at least one of a note name, a note content, a note creator, and a note participant, [0143] the hierarchical project management apparatus 110 may generate a work object 360 including a work creator, a work processor, a work content, and a work evaluation point based on the received work object creation request, and may add the work object 360 to the corresponding work message thread 350 as a work message. As a result, the user terminal 120 may visualize the work object 360 in a chat room as a work message, similarly to the identification number 832, see also [0062] ).

Regarding Claim 4,
The Kanban-based work processing device of claim 3, wherein the task note handling part detects a file message uploaded onto the work chat room and creates a file-based task note on the file message ([0087] the macro management process performing unit 410 may analyze the number of registrations and the project association in regard to at least one of the note object 340, the multimedia file object, and the attachment file associated with the project message thread 320, [0059] one multimedia file object and attachment file object associated with the project message thread 320, [0061] The work message thread management block 224a may store at least one work message thread 350 associated with the note object 340, the multimedia file object, or the attachment file object, [0140] work message thread interface 800 may include a main information display field 810, a work object progress state display field 820, a message display field 830, a work object creation button 840, a multimedia upload menu 850, a file upload menu 860, and a chat message input field 870, [0144] user terminal 120 may receive an upload request for multimedia and files via the multimedia upload menu 850 and the file upload menu 860, see also [0102-0106]).

Regarding Claim 5,
The Kanban-based work processing device of claim 3, wherein the work chat room handling part detects the creation of the task note and creates a task note-based work chat room associated with the task note in the work chat room-only container so that the participants share individual messages about the task note ([0073] the note object 340 may include a container of the work object 360 as a unit work of the corresponding project 310. For example, the note object 340 may correspond to a parent node of the corresponding work object 360 associated in a one-to-many relationship with work objects 360, [0011] associating a note object including a container of a work object as a unit work of the project, [0121] macro management process performing unit 410 may perform a macro management process associating the note object 340 including the container of the work object 360 as a unit work of the corresponding project 310 with the project message thread 320, [0049] group of members associated with the chat room may be associated with the message thread, [0143] the hierarchical project management apparatus 110 may generate a work object 360 including a work creator, a work processor, a work content, and a work evaluation point based on the received work object creation request, and may add the work object 360 to the corresponding work message thread 350 as a work message. As a result, the user terminal 120 may visualize the work object 360 in a chat room as a work message, similarly to the identification number 832).

Regarding Claim 6,
The Kanban-based work processing device of claim 5, wherein, once a task note-based task object is created through the task note-based work chat room, the work chat room handling part automatically creates a system message for the task note-based task object and allows the system message to be shared through the task note-based work chat room ([0131] the hierarchical project management apparatus 110 may provide a notification message through the corresponding work message thread 350 when the work object 360 is newly created or modified, see also [011]).

Regarding Claim 7,
The Kanban-based work processing device of claim 1, wherein the Kanban card handling part embeds a task object-only container for the task object into the Kanban card ([0011] performing a macro management process of generating a project and a project message thread associated with the project in the macro management block and associating a note object including a container of a work object as a unit work of the project with the project message thread; and performing a micro management process of generating a work message thread associated with the note object in the micro management block, associating the work object with the work message thread).

Regarding Claim 8,
The Kanban-based work processing device of claim 7, further comprising a task object handling part that creates a task object in the task object-only container, the task object consisting of a task owner, a task assignee, and task details contained in the task message, and provides the task object to the work chat room so that the participants share the assigned task ([0126] Based on the hierarchical project management data provided from the hierarchical project management apparatus 110, the user terminal 120 may visualize a project message thread list including the project name, the number of associated schedule objects 330, the number of associated note objects 340, and the access link in regard to each project message thread 320 in which a user is participating through a project chat room provision area 620, [0128] the user terminal 120 may visualize information on the work content and work progress state of the work object 360 with which a user is associated as a work creator or a work processor or information on the work message thread 350 with which a user is associated as a chatting participant).

Regarding Claim 9,
The Kanban-based work processing device of claim 8, wherein the task object handling part creates a task object based on a chat message, a task message, or a system message, whichever specifies a particular participant ([0062] user information associated with the user terminal 120 is stored. Here, the user information may include at least one of a user's name (on-line ID), a messenger ID, a password, an affiliated member group, a participating project, and work evaluation information, [0070] the macro management process performing unit 410 may generate the specific project 310 and the project message thread 320 associated with the specific project 310 in a one-to-one relationship through the user's project creation right, and may store the specific project 310 and the project message thread 320, [0071] the macro management process performing unit 410 may grant a user who is participating in the project message thread 320 implemented in a project chat room of a messenger a work performance access right to participate in the process of the corresponding project 310, [0072] the macro management process performing unit 410 may receive a new note object creation request related to the corresponding project 310 from the user terminal 120 through a project message thread interface 710 that visualizes the project message thread 320 in a project management messaging agent (e.g., a project management messenger) installed in the user terminal 120. The macro management process performing unit 410 may generate a note object 340 including at least one of a note name, a note content, a note creator, and a note participant (at least one user designated as a main participant in regard to the corresponding note content by the note creator) based on the note information received from the user terminal 120, and may associate the note object 340 with the corresponding project message thread 320, [0099] macro management process performing unit 410 may determine, as the specific project activity, one of creation of a new note object 340, creation of a new work object 360 associated with the already-created note object 340,).

Regarding Claim 10,
 The Kanban-based work processing device of claim 8, wherein the task object handling part embeds a task note-based task object created through a task note-based work chat room in the task object-only container ([0101] macro management process performing unit 410 may inform the participants of a message whenever the schedule object 330 or the note object 340 in the project message thread 320 is updated, [0072] the macro management process performing unit 410 may receive a new note object creation request related to the corresponding project 310 from the user terminal 120 through a project message thread interface 710 that visualizes the project message thread 320 in a project management messaging agent (e.g., a project management messenger) installed in the user terminal 120. The macro management process performing unit 410 may generate a note object 340 including at least one of a note name, a note content, a note creator, and a note participant (at least one user designated as a main participant in regard to the corresponding note content by the note creator) based on the note information received from the user terminal 120, and may associate the note object 340 with the corresponding project message thread 320, see also [0108-0112]).

Regarding Claim 11,
The Kanban-based work processing device of claim 1, wherein the work chat room handling part detects a change in the status of the Kanban card and automatically creates a system message about the change in the status and allows the same to be shared through the work chat room ([0006] checking unfinished tasks among pre-registered tasks when a predetermined time is reached, and displaying the unfinished tasks, [0101] macro management process performing unit 410 may inform the participants of a message whenever the schedule object 330 or the note object 340 in the project message thread 320 is updated).

Regarding Claim 12,
The Kanban-based work processing device of claim 1, wherein, if an external user with no authorization to access the Kanban board is invited to join the work chat room, the external user is given authorization to access the Kanban board, Kanban card, or task note ([0071] the macro management process performing unit 410 may grant a work performance access right for the macro and micro-management blocks 222 and 224 associated with the corresponding project 310 to at least one user participating in the project message thread 320.  For example, the macro management process performing unit 410 may grant a user who is participating in the project message thread 320 implemented in a project chat room of a messenger a work performance access right to participate in the process of the corresponding project 310).

Regarding Claim 13,
The Kanban-based work processing device of claim 1, wherein the reminder management part creates a reminder message as a system message based on a work schedule for the task and allows the same to be shared through the work chat room ([0147] analysis on a schedule evaluation point of the associated schedule object 330 for each project 310 through a schedule analysis, [0121] management process performing unit 410 may associate at least one schedule object 330 having a schedule timeline defined through the start date and the finish date with the project message thread 320. In this case, the note object 340 may be associated with the project message thread 320 or the schedule object 330 ).

Regarding Claim 14,
The Kanban-based work processing device of claim 1, wherein the reminder management part creates the reminder message to send to at least some participants by setting reminders to periodically create task notes or reminders for a workflow-based deadline of a task object ([0015] associating a schedule object having a schedule timeline defined through a start date and a finish date with the project message thread, [0017] schedule achievement information  analyzed in time series about the schedule object based on the start date and the finish date in the schedule timeline of the schedule object, [0025] providing a remind message associated with the work object through the work message thread associated with the note object and requesting the completion of the corresponding work progress state according to a specific repetition standard until the work progress state is completed, [0068] pressing project participants for project-related progress, reminding, and provision of related information in order to increase the efficiency of the project progress, [0089] determine the current schedule progress state based on the start date and the finish date in a schedule deadline of the schedule object 330, [0101] schedule timeline, schedule target for schedule object, [0131] provide a notification message through the corresponding work message thread 350 when the work object 360 is newly created or modified. When the work progress state of the work object 360 is updated, the hierarchical project management apparatus 110 may update the work message thread 350, and may provide a remind message through the work message thread 350 in regard the work object 360 that needs to be reminded, see also [0082]).

Regarding Claim 15,
The Kanban-based work processing device of claim 14, wherein the reminder management part sets up a new occurrence interval when the task note occurs and updates the reminder message at every interval the task note occurs, based on the number of repetitions of the same reminder message ([0130] hierarchical project management apparatus 110 may provide a recommendation message that recommends prompting of activities by checking the number of associated note objects 340 or schedule objects 330, updating the corresponding project message thread 320 when associated note object 340 or schedule object 330 is newly created, [0131] provide a notification message through the corresponding work message thread 350 when the work object 360 is newly created or modified. When the work progress state of the work object 360 is updated, the hierarchical project management apparatus 110 may update the work message thread 350, and may provide a remind message through the work message thread 350 in regard the work object 360 that needs to be reminded).

Regarding Claim 16,
The Kanban-based work processing device of claim 1, wherein, if the Kanban card comprises a plurality of tasks having respective deadlines, the reminder management part creates a reminder message associated with each of the plurality of tasks and allows the same to be shared through the work chat room ([0075] a plurality of generated note objects 340 associated with the project message thread 320, and display a project list associated with the corresponding user, [0116] the micro management process performing unit 430 may provide the remind message through the work message thread 350 associated with the corresponding work objects 360. The micro management process performing unit 430 may provide the generated remind message to the associated work message thread 360 as a work message, or may provide a list including a work object access link and a work summary about the remind work objects through a project management interface 600, [0025] micro date management process may include providing a remind message associated with the work object through the work message thread associated with the note object and requesting the completion of the corresponding work progress state, [0125] a list of the work objects 360 that are associated with him/her or need to be reminded, or may confirm the corresponding remind message through the today work provision area 610, [0018] providing a schedule completion recommendation message that recommends the completion of the schedule object through the project message thread when the number of generated note objects associated with the schedule object or the update frequency of the work message thread is smaller than or equal to a specific reference and when a schedule target associated with the schedule object is larger than or equal to a specific percentage, [0060] For example, a project PJ#1 stored in the project management block 222a may be associated in a one-to-one relationship with the project message thread PMT#1 stored in the project message thread management block 222b and accessible through the project management block 222a may be associated in a one-to-many relationship with a plurality of note objects NO#1 and NO#2 and a plurality of schedule objects SO#1, . . . , SO#J, [0106] progress management process including urging of work-related progress to related members, reminding, and provision of related information to enhance the efficiency of work management of the work object 360, [0089] macro management process performing unit 410 may determine the current schedule progress state based on the start date and the finish date in a schedule deadline of the schedule object 330. The macro management process performing unit 410 may provide update information on the corresponding schedule object 330 through the corresponding project message thread 320 whenever the schedule progress state, [0142] provide a remind message including the main content of the work object 360 as a reminder target and a state change button (changeable from ‘doing’ state to ‘done’ state by work processor) that can change the current work progress state to the next state, [0143] the user terminal 120 may visualize the work object 360 in a chat room as a work message,  see also [0091] and [0114-0118]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 20180032956) in view of MOUAWAD (US 2022/0027830).  
Regarding Claim 17,
Choi discloses the device of claim 16.  Examiner notes that the conditional limitation of whether the tasks are sequentially linked is optional, thus the process to create an integrated reminder message only happens if the tasks are sequentially linked.  Nonetheless, for purposes of compact prosecution, giving weight to the optional conditional statement hypothetically occurring, Choi may not explicitly specify, for a plurality of tasks sequentially linked according to a sequence of work, the reminder management part creates an integrated reminder message associated with the sequence of work.
Nonetheless, Mouawad in the same field of endeavor, discloses a digital pinboard system wherein if the plurality of tasks are sequentially linked according to a sequence of work, the reminder management part creates an integrated reminder message associated with the sequence of work and allows the same to be shared through the work chat room ([0064] Fig. 1 depicting a digital pinboard having multiple projects for an entity/group or individual, each project broken down into one or more tasks or subtasks.  For example, a project may comprise multiple tasks, each of the tasks may comprise multiple subtasks, and so on.  One or more individuals or groups may perform the tasks or subtasks. The individual or groups may be assigned the tasks or subtasks, [0108] each task name, due date for the task, message related to the task, days left to complete the task can be viewed, [0079] a task may be divided into multiple subtasks, each of which may be assigned to the same or different assignees, target dates (deadlines), performance indicators, [0211] The task status board includes tasks board 1502 that provides a visual representation of a breakdown of a plurality of tasks into categories according to their statuses.  For example, each task may be associated with one of three statuses including: (1) in process, used to indicate work in progress within active target date; (2) overdue, used to indicate work in progress beyond the target date, [0261] the user interface that displays the dashboard view 2600 may also include one or more alert icons 2630, 2632 and 2634 provides notifications of various events related to the user, [0261] The message alert icon 2632 may be used to indicate the number of unread messages (including chat messages) sent to the user. The user may view and respond to the messages by clicking on the message alert icon 2630. The activity alert icon 2634 may be used to indicate activities related to the tasks, [0230] FIG. 21 provides an example of a task summary in accordance with an embodiment of the invention. The task summary may be delivered to the user via email, or text message. The task summary may be pushed down to the user, or may be pulled by the user. The task summary may remind the user and report task statuses. A user may specify the frequency with which the task summary may be delivered to the user. For example, the report may be sent hourly, daily, biweekly, monthly, quarterly, or yearly, [0231] In the task summary, a summary table may be displayed. The summary table may display the number of pending tasks 2102. The pending tasks may be separated by statuses, such as in-process or overdue statuses. The number of overdue tasks may be divided into categories such as my to-dos, assigned by me, assigned to me, following tasks, and the like. The task summary may also display the tasks that are due today, tomorrow and this week. The content of the task summary may be adjusted dynamically based on the statuses of the tasks, date, and the like. For example, if there are no tasks due today or tomorrow, the task summary may display what is due this week, [0263] user interfaces may be provided for users may be able to chat with or leave messages for other users), [0253] a tasks section 2612 that includes one or more task related links such as a “Task Feed” link, for example, to a Rich Site Summary (RSS) feed, that provides real-time feed on all tasks related to the specific user, see also Fig. 13 and [0266]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify Choi to incorporate the integrated reminder summary of relevant ordered list of tasks taught in Mouawad. One of ordinary skill in the art would have been motivated to include the features of Mouward for the benefit of “real-time feed on all tasks related to the specific user” (Mouawad; [0253]).

Relevant Prior Art
The prior art made of record not relied upon below and considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
US 20210326793 (Frankel) Workflow management system using Kanban Team Boards, Abstract; a Kanban board module configured to provide a Kanban board having one or more Kanban lanes and one or more Kanban cards, [0067-0068] when a card is moved from a lane designated as “projects in progress” to “done,” the system will automatically create a new Kanban card having a name that is consistent with the next step in the project and assign an appropriate deadline, and Registry 616 in a project board will show all of the tasks (Kanban cards) in the task table 612.
US 20210081367 (Madisetti) A task management and scheduling environment for organizations (referred as CatchUp),  [0014-0017] Users can chat and collaborate in real-time though task notes or direct messages, CatchUp provides a Kanban view for action items, [0022-0024] Alerts: Users can set a filter to monitor when a task is running late on some deadline, Advanced Analytics: The advanced analytics features in Catchup allow users to get a big picture on tasks and projects, Notifications: Users can opt to receive a Daily Digest email with details on all tasks which the user has created, tasks being followed by the user and tasks assigned to the user.
US 20180152407 (Soni) Method for managing a delegated task, [0039-0040] active notifications may involve status updates regarding one or more delegated tasks. For instance, an active notification may provide a summary of the progress of pending delegated tasks via a calendaring and/or task application interface, as a text message, as an instant message, as an email message, and the like. The progress summary notification may include all pending delegated tasks or may include a subset, e.g., delegated tasks, delegated tasks pane may provide visual or textual notifications associated with one or more of the delegated tasks.
US 20210312368 Method for organizing tasks as card elements on a graphical user interface, Abstract; Card elements being arranged based on the sequence in which tasks are scheduled, [0061] reminder(s) about upcoming jobs may be presented on a periodic basis. As another example, a user may receive such messages through other communication methods, such as through SMS notification.
US 20200364132 Visual Project board workflow with project board hosting service, such as Kanban, to add graphical cards to the existing visual boards.
US 20180158005 Kanban method for effectively managing tasks.
US 20170091685 Project management system.
US 20160370955 Visual representation of the aggregated task data.
US 20160224939 Systems and methods for managing tasks.

Relevant Non-Patent Literature: 
	L. S. Belisário, N. Azouz and H. Pierreval, "Adaptive ConWIP: Analyzing the impact of changing the number of cards," 2015 International Conference on Industrial Engineering and Systems Management (IESM), 2015, pp. 930-937, doi: 10.1109/IESM.2015.7380266.
D. S. F. Wong and D. K. W. Chiu, "Collaborative Workflow Management with Alerts: An Integrated Retailing System for Garments Brands," IEEE International Conference on e-Business Engineering (ICEBE'07), 2007, pp. 433-438, doi: 10.1109/ICEBE.2007.58.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LAURA YESILDAG whose direct telephone number is (571) 270-5066 and part-time work schedule is generally Monday, Thursday and Friday, from 9:00 AM - 5:00 PM ET.  If attempts to reach the Examiner are unsuccessful for any urgent matter that needs immediate attention, the Examiner’s Supervisor, LYNDA JASMIN, can be reached at (571) 272-6782.  
Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing authorization for Internet Communication in order to receive email communication from the Examiner, please file the form accessed at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access

/LAURA YESILDAG/Patent Examiner, Art Unit 3629